DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1 and 10, none of the prior arts of record, in combination or individual, show or make it obvious a diversity module (see fig. 4) for a mobile device, wherein the diversity module comprising a multi-throw switch, a low band processing circuit, a mid band processing circuit, a high band processing circuit, and a band selection switch; wherein the multi-throw switch (see fig. 4/no. 81) having an output coupled to a first diversity output terminal (see fig. 4, OUT1_D); the low band processing circuit (see fig. 4/no. 54) having an input configured to receive a first diversity signal from a first antenna terminal (see fig. 4/no. 31), and an output connected to a first input of the multi-throw switch; the mid band processing circuit (see fig. 4/no. 55)  having an output coupled to a second diversity output terminal (see fig. 4, OUT2_D); the high band processing circuit (see fig. 4/no. 56)  having an output connected to a second input of the multi-throw switch; and wherein the band selection switch (see fig. 4/no. 33) configured to receive a second diversity signal from a second 
Regarding claim 17, none of the prior arts of record, in combination or individual, show or make it obvious a method of diversity signal processing in a mobile device, wherein the method comprising the steps of receiving a first diversity signal (see fig. 4/no. 31) at an input of a low band processing circuit (see fig. 4/no. 54); controlling a first diversity output terminal (see fig. 4, OUT1_D) using an output of a multi-throw switch (see fig. 4/no. 81) that has a first input coupled to an output of the low band processing circuit and a second input coupled to an output of a high band processing circuit (see fig. 4/no. 56); receiving a second diversity signal (see fig. 4/no. 32) at an input of a band selection switch (see fig. 4/no. 33), and providing the second diversity signal to an input of the mid band processing circuit (see fig. 4/no. 55) but not to an input of the high band processing circuit in a first state of the band selection switch, providing the second diversity signal to the input of the high band processing circuit but not to the input of the mid band processing circuit in a second state of the band selection switch, and providing the second diversity signal to both the input of the mid band processing circuit and to the input of the high band processing circuit in a third 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pablo Tran whose telephone number is (571)272-7898.  The examiner normal hours are 9:30 -5:00 (Monday-Friday). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jinsong Hu, can be reached at (571)272-3965. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) System. Status information for
Published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see httpr//pair-directauspto.gov. Should
You have questions on access to the Private PAIR system, contact the Electronic


January 15, 2021

/PABLO N TRAN/Primary Examiner, Art Unit 2643